Title: To Thomas Jefferson from Joseph H. Nicholson, 19 November 1804
From: Nicholson, Joseph H.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Novr. 19. 1804
                  
                  I have this morning laid before the Committee a short Sketch of the several Provisions contained in the Bill which you sent me. These are fully approved of, but as the Business of the Gun Boats is likewise committed to us, I think it would be better to engraft the whole in the same Bill, in order that one View of the subject may be presented. May I therefore beg the Favor of you to state to me the Number of Boats wanted, the manner in which they are to be disposed of, how to be officered, mannd and equipt; in fine such Information as will enable me to meet your Wishes—
                  I have the Honor to be most respectfully Yr. Ob. Servt.
                  
                     Joseph H. Nicholson 
                     
                  
               